MEMORANDUM **
Armando Cruz-Lemus appeals from the sentence imposed following his guilty plea to being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Cruz-Lemus contends that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). “In determining whether a sentence is unreasonable, we are guided by the sentencing factors set forth in 18 U.S.C. § 3553(a), including the sentencing range established by the Sentencing Guidelines.” United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
Upon review, we conclude that the district court properly considered the Guidelines and analyzed the § 3553 factors before imposing a 48-month sentence, below the 77-96 month Guidelines range. It sufficiently considered Cruz-Lemus’ history and characteristics, his familial ties to the United States, his rehabilitation, the seriousness of the offense, respect for the law, and just punishment. See Plouffe, 445 F.3d at 1131. Cruz-Lemus’ contention that his sentence was higher than what the court had previously imposed upon other defendants with similar facts also does not render his sentence unreasonable. See id.
Cruz-Lemus further contends that his sentence is unreasonable because of the sentencing disparity between a non-fast-track jurisdiction and a fast-track jurisdiction. This contention is foreclosed by United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.